By the Court,

Marcy, J.
I know of no principle on which the court can interfere and afford the relief asked for by the motion. It seems to be supposed that. Billings ought to be regarded in the light of a surety to Russell, and that having been injured by (he indulgence shewn by the plaintiffs to Russell, he is entitled to relief. The relation of principal and surety does not exist between the defendants. They were each of them sureties for the Clapps, but in relation to each other they are principal debtors. It is not necessary, therefore, to enquire whether the directions to delay were, in truth, injurious or not to Billings; because, if such was the fact, he is not entitled to relief. He was at all times liable to the plaintiffs for the whole debt, and might have paid it at any period; and could immediately thereafter have resorted to Russell for contribution.